Citation Nr: 1454071	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for glaucoma.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to a rating in excess of 10 percent for hypertensive retinopathy with right eye glaucomatous optic neuropathy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1972 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the claim to reopen the issue entitlement to service connection for glaucoma.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge in a video hearing.  A copy of the transcript has been associated with the claims file. 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for glaucoma and an increased rating for hypertensive retinopathy with right eye glaucomatous optic neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1994, the RO denied the Veteran's claim for service connection for glaucoma.  

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the February 1994 RO decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for glaucoma.


CONCLUSIONS OF LAW

1.  The February 1994 decision that denied the Veteran's appeal for service connection for glaucoma is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).  

2.  New and material evidence having been received, the claim for service connection for glaucoma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis -New and Material Evidence Claim for Glaucoma

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In February 1994, the Veteran's claim for service connection for glaucoma was denied by the RO as glaucoma was not shown on VA examination.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision, and it therefore became final.  Evidence of record prior to that decision included service treatment records, as well as a VA examination in July 1993.

Since the February 1994 decision, evidence submitted includes VA medical center (VAMC) treatment records confirming that the Veteran takes Travapost "for glaucoma."  In January 2009, a Dr. A.H. wrote that the Veteran had a "long-history of glaucoma."  In December 2011, the Veteran was afforded a VA examination in which the examiner noted "the veteran does not necessarily have glaucoma" and that the Veteran's current diagnosis of right glaucomatous optic neuropathy with suspicion of primary open angle glaucoma is more likely than not directly related to the diagnosis of chronic open angle glaucoma in January 1992 in service.

Assuming the credibility of the statements above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the February 1994 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a current diagnosis, which was previously unsubstantiated, as the examiner, while stating the Veteran did "not necessarily" have glaucoma, did not rule out the possibility of such a diagnosis.  Furthermore, the Veteran takes medication listed as being for glaucoma, and has one clinician noting a long history of glaucoma.

New and material evidence having been received, reopening of the previously denied claim of service connection for glaucoma is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for glaucoma is reopened.


REMAND

First, in a February 2012 rating decision, VA established a 10 percent rating for hypertensive retinopathy with right eye glaucomatous optic neuropathy.  

In a statement received in October 2012, the Veteran expressed disagreement with this determination and attached argument from a private attorney.  By way of a November 2012 letter, the RO informed the Veteran that the attorney is not accredited to represent claimants before VA.  Nevertheless, the Veteran submitted his own notice of disagreement, which was dated in October 2012.  The RO has not yet had issued a Statement of the Case (SOC) as to the issue of an increased rating for hypertensive retinopathy with right eye glaucomatous optic neuropathy.  As such, the RO is now required to send the Veteran an SOC as to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

Next, the Veteran essentially contends that he has glaucoma related to service, although it is unclear whether he has a current diagnosis of glaucoma, or whether he merely has glaucoma suspect.  

The Veteran's last treatment records regarding his eye condition are from December 2011.  As the Veteran had frequent treatment for his eyes, it is likely his records have been updated since then, therefore these records should be obtained upon remand.  The Veteran also mentioned in his October 2014 hearing that he was treated at a medical facility in La Mesa.  VA should also attempt to obtain these records. 

Records indicate that it is still unclear whether the Veteran has glaucoma, or whether he still only has glaucoma suspect.  Conflicting statements have been written in his treatment records.  

In February 2008, the Veteran's VA optometrist wrote a letter that the Veteran was glaucoma suspect and that they were treating him with Travapost in order to try to possibly prevent future onset of glaucoma.  Other 2008 VAMC treatment records note him as "strong glaucoma suspect" and confirm that he takes Travapost "for glaucoma."  February 2008 records also noted his treatment plan was to take Travatan for "prophylaxis of glaucoma."  In January 2009, Dr. A.H. wrote that the Veteran had a "long-history of glaucoma."  VA treatment records from April 2009 showed glaucoma listed in his problem list.  In July 2009, a Dr. P.A submitted a letter stating the Veteran had been treated for "strong suspicion of glaucoma since February 2005."  July 2011 treatment records show that the Veteran is still listed as Open Angle Glaucoma Suspect, but also has a box for glaucoma checked off.  

In December 2011, the Veteran was afforded an examination to determine the nature and etiology of his eye disabilities.  The examiner diagnosed the Veteran with right eye glaucomatous optic neuropathy and glaucoma suspect, but no glaucoma, and noted that "The Veteran does not necessarily have glaucoma."
Therefore, on remand, the Veteran must be afforded another examination to clarify whether the Veteran has a current diagnosis of glaucoma and if so, whether it is etiologically related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case to the Veteran on the issue of an increased rating for hypertensive retinopathy with right eye glaucomatous optic neuropathy.  If, and only if, the appeal is perfected by a timely filed substantive appeal, these issues should be certified to the Board.

2.  Obtain any updated VA treatment records relevant to the issue of service connection for glaucoma.  

3.  Request that the Veteran provide or identify any relevant non-VA medical records including any records from the private physician who evaluated the Veteran.  See BVA hearing transcript.

4.  Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed glaucoma.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the electronic claims file was reviewed in conjunction with the examination.

The examiner is asked to conduct any testing deemed necessary to establish or rule out a diagnosis of glaucoma.  Then, identify any current diagnosis of record and provide an opinion, with supporting rationale, as to whether the Veteran has glaucoma.  

If so, the examiner must provide an opinion as to whether any diagnosed glaucoma is at least as likely as not related to any in-service disease, event, or injury.

In doing so, the examiner should consider:

(i) The Veteran's prescriptions that are listed as "for glaucoma;"

(ii) The January 2009, letter noting a "long-history of glaucoma;" 

(iii) VA treatment records from April 2009 showing glaucoma listed in his problem list;

(iv) The July 2009 letter Dr. P.A submitted stating the Veteran had been treated for "strong suspicion of glaucoma since February 2005;" and

(v) The July 2011 treatment records showing that the Veteran is listed as Open Angle Glaucoma Suspect, but also has a box for glaucoma checked off.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


